MEMORANDUM **
Maria Victoria Mendoza Ferreyra, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. We dismiss the petition for review.
In her opening brief, Mendoza Ferreyra fails to address, and therefore has waived, any challenge to the BIA’s denial of her motion to reopen. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
We lack jurisdiction to consider Mendoza Ferreyra’s contentions regarding the BIA’s underlying order adopting and affirming the immigration judge’s denial of her application for cancellation of removal because she failed to timely petition this court for review of that order. See id. at 1258.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.